Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US PGPub 2018/0212257, which has a provisional date of January 20, 2017), as applied to Claim 1 above.
Regarding Claims 1 and 4, Marshall discloses an electrolyte for an electrochemical cell ([0033], [0041]), comprising:
a lithium salt ([0043], [0057]);
a first solvent ([0051], [0056]); and
a second solvent ([0042], [0051], [0056]), 
wherein the first solvent is 1,2-dimethoxyethane ([0051], [0056]), and 
wherein the second solvent is ϒ-butyrolactone ([0042], [0051], [0056]).
Marshall further discloses wherein a concentration of the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057]), which encompasses the instantly claimed range of 0.8 moles per liter to 1.1 moles per liter and further 0.9 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Marshall for the concentration of the lithium salt based on a total volume of the first solvent and the second solvent, wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by Marshall.
Regarding Claims 2-3, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein a weight ratio of the first solvent to the second solvent is about 1:1 ([0056]), which falls within and therefore anticipates the instantly claimed range of 0.5 to 1.3 and further anticipates the instantly claimed value of 1:1.
Regarding Claims 5-6, modified Marshall discloses all of the limitations as set forth above. Modified Marshall discloses wherein the first solvent is 1,2-dimethoxyethane ([0056]), and the second solvent is ϒ-butyrolactone ([0056]).
Modified Marshall further discloses wherein the lithium salt must be ionically conductive, dissolvable in the first and second solvents, and stable at low voltages ([0057]).
Specifically, modified Marshall discloses wherein the lithium salt may be LiBF4, LiN(SO2CF3)2, LiN(SO2F2)2, lithium fluoroalkyl sulfonyl imides, or lithium fluorosulfonyl imide ([0043], [0057]).
It would have been obvious to one of ordinary skill in the art to utilize LiBF4 as the lithium salt, as disclosed by modified Marshall, wherein the skilled artisan would have reasonable expectation that such is ionically conductive, dissolvable in the first and second solvents, and stable at low voltages, as desired by modified Marshall. 
Modified Marshall further discloses wherein the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057]), which encompasses 1 mole per liter, based on a total volume of the first solvent and the second solvent, the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0056]).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Marshall for the concentration of the LiBF4 based on a total volume of the first solvent and the second solvent, wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ,wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by Marshall.
Regarding Claim 17, modified Marshall discloses an implantable device ([0002], [0031], [0084]) comprising the electrochemical cell set forth above.
Claims 7-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US PGPub 2018/0212257, which has a provisional date of January 20, 2017) and Shia (US Patent No. 4,556,618), wherein Shia is incorporated into Marshall by reference, and further in view of Gan (US PGPub 2002/0012844, cited on the IDS dated October 23, 2020) and Hagiyama et al. (US PGPub 2016/0043402, cited on the IDS dated October 23, 2020).
Regarding Claims 7-8, Marshall discloses an electrochemical cell ([0033]) comprising:
a cathode ([0034]) comprising a cathode composition, wherein the cathode composition comprises a cathode active material ([0036], [0050]);
an anode ([0040]);
an electrolyte ([0041], wherein the electrolyte comprises a lithium salt ([0043], [0057]); a first solvent ([0051], [0056]); and a second solvent ([0042], [0051], [0056]),
wherein the cathode active material is fluorinated carbon ([0036], [0050]).
Marshall further discloses in Shia, which is incorporated into Marshall by reference, wherein the cathode ([0034], [0103] of Marshall, C2, L22-29 of Shia) may comprise the cathode composition disposed on a cathode current collector ([0103] of Marshall, P4, L64-68 of Shia), wherein the cathode composition may comprise a cathode active material ([0036], [0050], [0103] of Marshall, C2, L22-29 of Shia), a conductive carbon filler ([0103] of Marshall, C2, L22-29 of Shia), and a binder, wherein the binder is a fluorinated polymer ([0103] of Marshall, C2, L22-29 of Shia, see PTFE).
It would have been obvious to one of ordinary skill in the art to form the cathode such that a cathode composition is disposed on a cathode current collector, wherein the cathode composition comprises a cathode active material, a conductive carbon filler, and a binder, as disclosed by Shia in Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully form a cathode suitable for use in the electrochemical cell of Marshall.
Modified Marshall discloses wherein the conductive carbon filler may be acetylene black and/or graphite ([0103] of Marshall, C2, L22-29 of Shia).
Consequently, modified Marshall does not disclose wherein the conductive carbon filler is carbon black.
Gan teaches an electrochemical cell for an implantable device (Title, [0010]) that successfully minimizes and even eliminates swelling of the electrochemical cell when discharged under high rate applications ([0022]).
Gan further teaches a cathode comprising a cathode formulation, wherein the cathode formulation preferably comprises a cathode active material, wherein the cathode active material is fluorinated carbon ([0022]), and a conductive carbon filler, and a binder, wherein the binder is a fluorinated polymer ([0043]).
Specifically, Gan teaches wherein the conductive carbon filler is utilized to improve conductivity ([0043]), wherein the conductive carbon filler is not particularly limited and may be acetylene black, carbon black and/or graphite ([0043]).
It would have been obvious to one of ordinary skill in the art to utilize carbon black as the conductive carbon filler of modified Marshall, in order to improve the conductivity of the cathode composition, wherein the skilled artisan would have reasonable expectation that such would successfully function as the conductive carbon filler of modified Marshall.
Modified Marshall further discloses in an exemplary embodiment wherein a weight ratio of the cathode active material to the carbon filler to the binder is 84:13:3 (C5, L8-14 of Shia).
Consequently, modified Marshall does not disclose wherein a weight ratio of the cathode active material to the carbon filler to the binder is 90:6:4.
Modified Marshall further discloses wherein the weight ratio is not limited to the exemplary embodiment so long as the amount of the binder is as minimized (C8, L12-14 of Shia).
For example, modified Marshall further discloses wherein the amount of the cathode active material preferably at least about 80%, and typically more than 90% of the cathode composition (C2, L33-39 of Shia) and wherein the amount of the conductive carbon filler is up to about 25% (C2, L60-66 of Shia), wherein the ranges of (at least 80 to less than 100):(greater than 0 to less than 25) encompass the instantly claimed values 90:6.
It would have been one of ordinary skill in the art to optimize the weight ratio of the cathode active material to the carbon filler to the binder such that it is 90:6:4, as such falls within the acceptable values of the cathode active material and the conductive carbon filler disclosed by modified Marshall while minimizing the amount of the binder, as desired by modified Marshall and therefore the skilled artisan would have reasonable expectation that such would successfully function as the cathode composition of modified Marshall.
Modified further discloses wherein the electrochemical cell is utilized in an implantable device ([0002], [0031], [0084] of Marshall) and therefore modified Marshall discloses a desire for the electrochemical cell to achieve excellent long-term cycle characteristics ([0003] of Marshall).
While modified Marshall discloses an electrolyte ([0041] of Marshall) and a cathode active material ([0036], [0050] of Marshall), modified Marshall remains silent regarding a weight ratio of an amount of the electrolyte to an amount of the cathode active material.
Consequently, modified Marshall does not disclose wherein a weight ratio of an amount of the electrolyte to an amount of the cathode active material is 0.7 to 1.1.
	Hagiyama teaches an electrochemical cell comprising an electrolyte, wherein a volume of the electrolyte is controlled in an optimal range in order to achieve an electrochemical cell with excellent long-term cycle characteristics ([0013]).
	Specifically, Hagiyama teaches wherein a ratio of an amount of the electrolyte to an amount of a cathode active material is in the range of about 0.79 to about 1.38 ([0101], [0103], [0113], [0115], [0111], Table 1, wherein the cathode active material was in the amount of 18 mg/cm2 on both sides of the current collector, wherein 15 cathode plates having a defined area of 187x97 mm2 were used in the electrochemical cell, and wherein the density of the cathode active material was 2.95 g/ cm3), wherein the range of 0.79 to about 1.38 overlaps with the instantly claimed range of 0.7 to 1.1 and further the instantly claimed value of 0.93.
	It would have been obvious to one of ordinary skill in the art utilize the overlapping value of the range taught by Hagiyama for the weight ratio of the amount of the electrolyte of modified Marshall to the amount of the cathode active material of modified Marshall, in order to achieve an electrochemical cell with excellent long-term cycle characteristics, as desired by modified Marshall.
Modified Marshall further discloses wherein the electrochemical cell has a reduced swelling ([0100] of Marshall) and further wherein the electrolyte does not cause swelling ([0032] of Marshall).
However, modified Marshall does not explicitly disclose wherein the electrochemical cell has a swelling percentage of less than or equal to 2 percent. 
The Examiner notes that the instant specification discloses wherein the cell swelling may be minimized based on the selection of cathode active material and an optimized value of electrolyte amount ([0027]). 
Specifically, the instant specification discloses than when CFx is utilized as the cathode active material in an electrochemical cell, cell swelling is greatly reduced and in some cases eliminated ([0004]) and further discloses wherein the ratio of an electrolyte amount to an amount of CFx is in the range of about 0.7 to about 1.1 ([0060]).
	Thus, because modified Marshall discloses wherein the cathode active material is CFx ([0036], [0050] of Marshall), wherein the ratio of an amount of the electrolyte to an amount of CFx is 0.93 ([0101], [0103], [0113], [0115], [0111], Table 1 of Hagiyama, as rendered obvious above), which falls within the range of about 0.7 to about 1.1, and further discloses wherein the electrochemical cell has a reduced swelling ([0100] of Marshall) and wherein the electrolyte does not cause swelling ([0032] of Marshall), the electrochemical cell of modified Marshall necessarily and inherently has a swelling percentage of less than or equal to 2 percent, as evidenced by [0004], [0027], and [0060] of the instant specification. 
Regarding Claim 9, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein a concentration of the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057] of Marshall), which encompasses the instantly claimed range of 0.8 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Marshall for the concentration of the lithium salt based on a total volume of the first solvent and the second solvent of modified Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by modified Marshall.
Regarding Claim 11, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0042], [0051], [0056] of Marshall).
Regarding Claims 12-13, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein a weight ratio of the first solvent to the second solvent is about 1:1 ([0056] of Marshall), which falls within and therefore reads on the instantly claimed range of 0.5 to 1.3 and further reads on the instantly claimed value of 1:1.
Regarding Claims 14-15, modified Marshall discloses all of the limitations as set forth above. Modified Marshall discloses wherein the first solvent is 1,2-dimethoxyethane ([0056] of Marshall) and the second solvent is ϒ-butyrolactone ([0056] of Marshall).
Modified Marshall further discloses wherein the lithium salt must be ionically conductive, dissolvable in the first and second solvents, and stable at low voltages ([0057] of Marshall).
Specifically, modified Marshall discloses wherein the lithium salt may be LiBF4, LiN(SO2CF3)2, LiN(SO2F2)2, lithium fluoroalkyl sulfonyl imides, or lithium fluorosulfonyl imide ([0043], [0057] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize LiBF4 as the lithium salt, as disclosed by modified Marshall, wherein the skilled artisan would have reasonable expectation that such is ionically conductive, dissolvable in the first and second solvents, and stable at low voltages, as desired by modified Marshall. 
Modified Marshall further discloses wherein the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057] of Marshall), which encompasses 1 mole per liter, based on a total volume of the first solvent and the second solvent, wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0056] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Marshall for the concentration of the LiBF4 based on a total volume of the first solvent and the second solvent, wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ,wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by modified Marshall.
Regarding Claim 16, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein the anode is a metal, such as lithium, and may be in the form of a foil of the metal ([0101] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize a lithium metal foil as the anode of modified Marshall, as disclosed by modified Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully function as the anode desired by modified Marshall.
Response to Arguments
The Declaration under 37 CFR 1.132 dated April 25, 2022 is acknowledged.
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1 and Claim 9, the Applicant argues that as explained in the Declaration filed April 25, 2022 of Co-Inventor Ernest Ndzebet, the claimed concentration of lithium salt of 0.8 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent, is not suggested by the broad disclosure of Marshall of about 0.75 M to about 2 M of a lithium fluoroalkyl sulfonyl or fluorosulfonyl imide. For example, increasing lithium salt concentration can, in face, result in ionic conductivity decreases owing to an increased viscosity of the electrolyte, see Fig. 1 of Takahashi et al. provided in the Declaration. 
Thus, the Applicant argues that the claimed concentration of lithium salt of 0.8 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent, is patentable over the range of about 0.75 M to about 2 M, as disclosed by Marhsall, because lithium salt concentrations greater than 1.1 M to 2 M can result in ionic conductivity decreases owing to an increased viscosity of the electrolyte.
The Examiner respectfully disagrees. First, the Examiner notes that the range shown in Fig. 1 of Takahashi only shows a portion of the range disclosed by modified Marshall. Specifically, the Examiner notes that only two points shown in Fig. 1 of Takahashi fall within the range disclosed by modified Marshall and therefore Fig. 1 of Takahashi is not a strong representation of the range disclosed by modified Marshall.
Furthermore, the Examiner notes that the battery of Fig. 1 of Takahashi is different from the battery of modified Marshall (i.e. see LiNi0.5Mn0.3Co0.2O2/Graphite battery of Takahashi and CFx battery (of modified Marshall) which influences the lithium intercalation of the battery and consequently affects the ionic conductivity of the battery.
Moreover, the Examiner notes that instantly claimed range of 0.8 moles per liter to 1.1 moles per liter is not shown in Fig. 1 of Takahashi for comparison of the broader range disclosed by modified Marshall nor is the reasoning of such discussed in the instant specification (see [0062]) and therefore the evidence provided by the Applicant has not established criticality of the instantly claimed range. 
Lastly, the Examiner notes that Fig. 1 of Takahashi illustrates wherein the electrolyte salt is LiFSI/EMImFSI. However, modified Marshall further discloses wherein the electrolyte salt is not limited to lithium fluoroalkyl sulfonyl imides, or lithium fluorosulfonyl imide and may be LiBF4 ([0043], [0057]), see the rejection of Claim 5 above and therefore the alleged effects shown in Fig. 1 of Takahashi are not inherent of the electrolyte of modified Marshall. 
	In summary, because modified Marshall discloses a range that encompasses the instantly claimed range and because the Applicant has not demonstrated criticality of such range, it would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Marshall for the concentration of the lithium salt based on a total volume of the first solvent and the second solvent, wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by modified Marshall.
	Regarding Claim 5, the Applicant argues that Marshall discloses “Known lithium salts useful as vehicles for transport of lithium ions from the anode t the cathode include LiBF4”. However, the Applicant argues that the salts used in the electrolyte of Marshall are lithium fluoroalkyl sulfonyl imide and/or a lithium fluorosulfonyl imide ([0057]). Marshall explains that LiTFSi shown in [0058] is much more stable than LiAsF6 in that the fluorine-carbon bond in LiTFSi is stronger than the As-F bond in LiAsF6 ([0058]) and therefore Marshall fails to disclose or suggest 0.8 to 1.1 moles per lither of a lithium salt comprising LiBF4.
	The Examiner respectfully disagrees and notes that the Applicant recognizes that Marshall discloses wherein the lithium salt may be LiBF4 ([0058]), which reads on the claim limitation.
	Furthermore, although Marshall discloses wherein lithium fluoroalkyl sulfonyl imide and/or a lithium fluorosulfonyl imide are the preferred lithium salts ([0057]), the Examiner notes that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments,. see MPEP 2123 section II.
	Lastly, the Examiner notes that the prior art was not relied on to read on wherein the lithium salt is LiAsF6 and therefore the argument directed to such is moot. 
Regarding Claim 7, the Applicant argues that, as explained in the Ndzebet Declaration, to improve the conductivity of a cathode composition, one of ordinary skill in the art would have been motivated to use graphite, not carbon black as the conductive filler, see Fig. 4 of Marinho et al., which shows that graphite has a greater electrical conductivity than carbon black.
The Examiner respectfully disagrees and notes that while graphite may have a greater electrical conductivity than carbon black, as seen in Fig. 4 of Marinho, Gan explicitly teaches wherein acetylene black, carbon black, and/or graphite may be utilized as a conductive carbon filler in order to improve the conductivity of the cathode composition ([0043]) and therefore Gan gives motivation to utilize carbon black as the conductive carbon filler.
In other words, in light of the teachings of Gan, the skilled artisan would have reasonable expectation that utilizing carbon black as the conductive carbon filler of modified Marshall would improve the conductivity of the cathode composition, as desired by modified Marshall.
Furthermore, the Examiner notes that preferred embodiments, such as graphite , do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, such as carbon black. See MPEP 2123 section II.
The Applicant further argues that it would not have been obvious to utilize the overlapping value of the range taught by Hagiyama for the weight ratio of the amount of a different electrolyte of modified Marshall to the amount of a different cathode active material of modified Marshall.
Thus, the Applicant argues that Marshall and Shia and further in view of Gan and Hagiyama, fail to disclose or suggest a weight ratio of an amount of electrolyte to an amount of cathode active material of 0.7 to 1.1, as required by Claim 7.
The Examiner respectfully disagree and first notes that Hagiyama discloses wherein the electrolyte is not particularly limited so long as it has an activity of a lithium ion carrier ([0067]-[0068]), which is achieved by the electrolyte of modified Marshall ([0057] of Marshall).
Furthermore, the Examiner notes that while Hagiyama teaches examples of a suitable cathode active material ([0046]), Hagiyama does not teach wherein the cathode active material is limited to such.
Moreover, both modified Marshall and Hagiyama are directed to lithium batteries (see Abstract of Marshall, [0017] of Hagiyama) and therefore the teachings of Hagiyama are relevant to the disclosure of modified Marshall.
Thus, in light of the above, it would have been obvious to one of ordinary skill in the art utilize the overlapping value of the range taught by Hagiyama for the weight ratio of the amount of the electrolyte of modified Marshall to the amount of the cathode active material of modified Marshall, in order to achieve an electrochemical cell with excellent long-term cycle characteristics, as desired by modified Marshall.
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 11, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 19, 2022